SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Company Registry (NIRE) 35.300.396.090 Publicly-held Company TABLE OF CONTENTS MANAGEMENT PROPOSAL 2 Attachment I – Management’s Comments 4 Attachment II – Information about the candidates for the Board of Directors’ positions 35 Attachment III – Information about management compensation 40 Attachment IV – Allocation of Net Income 56 1 MANAGEMENT PROPOSAL Dear Shareholders Please find below the Management proposal of Companhia Siderúrgica Nacional (“Company”) about the issues to be resolved at the Company’s Annual Shareholders’ Meeting to be summoned for April 28, 2016. 1. Analysis of the Management accounts, to examine, discuss and vote on the financial statements for the fiscal year ended December 31, 2015. We propose to the Company’s shareholders to analyze the Management accounts and approve the financial statements for the fiscal year ended December 31, 2015, disclosed on March 28, 2016, at the websites of the Brazilian Securities and Exchange Commission (“ CVM ”) and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange (“ BM&FBOVESPA ”), by means of the Periodic Information System (IPE) (“ Financial Statements ”). In addition, we point out that, pursuant to item III, Article 9 of CVM Rule nº 481 of December 17, 2009 (“ CVM Rule 481/09 ”), as amended, the information mentioned in Attachment I hereto reflects our comments on the Company’s financial condition. We take this opportunity to clarify that the Company’s Audit Committee advised the approval of the Financial Statements in a meeting held on March 28, 2016, whose extract of the minutes was also made available by the Company at the websites of CVM and BM&FBOVESPA, by means of the System Empresas.Net. 2. Allocation of the net income for the fiscal year ended December 31, 2015 and distribution of dividends. We propose that the net income for the fiscal year ended December 31, 2015, amounting to R$1,257,896 thousand, be given the following allocation: (i) R$62,895 thousand for recording of the legal reserve; (ii) R$23,750 thousand for the unrealized profits reserve; and (iii) R$896,251 thousand for the statutory reserve for working capital and investments. We further propose that there be ratification of the distribution of dividends in the amount of R$275,000 thousand, approved in the Meeting of the Board of Directors held on March 11, 2015. The allocation proposed above was reflected in Note No. 21 to the Financial Statements of the Company and detailed in Exhibit II to this proposal, prepared pursuant to item II of the Sole Paragraph of Article 9 of CVM Instruction No. 481/09. 3. Definition of
